Exhibit 10.16

 

LOGO [g548141img01.jpg]

 

To:    Nicholas Financial, Inc.       2454 McMullen Booth Rd       Bldg. C,
#501-B       Clearwater, FL 33759    Attn:    Ralph Finkenbrink    Telephone:   
727-726-0763    Fax:    727-726-2140    From:    Bank of America, N.A.       200
N College Street       Charlotte       North Carolina 28255-0001       U.S.A.   
Department:    Swaps Operations    Telephone:    (+1) 980 683 2797    Fax:   
(+1) 866 255 1444    Date:    30th July 2012    Our Reference No:    60543429   
Reference Name:    David Ott    Internal Tracking No:    60543429    Admin No:
   12BNl29697   

Dear Sir/Madam,

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between Nicholas Financial, Inc. and Bank of
America, N.A. (each a “party” and together “the parties”) on the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below (the
“Agreement”).

The definitions and provisions contained in the 2006 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., (the
“Definitions”) are incorporated into this Confirmation. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.

This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 30th March 1999, as amended and supplemented from time to
time, between the parties. All provisions contained in the Agreement govern this
Confirmation except as expressly modified below.

In this Confirmation “Party A” means Bank of America, N.A. and “Party B” means
Nicholas Financial, Inc.,

 

LOGO [g548141img02.jpg]

 

1



--------------------------------------------------------------------------------

General Terms:

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

Notional Amount:

   USD 25,000,000.00

Trade Date:

   30th July 2012

Effective Date:

   13th August 2012

Termination Date:

   14th August 2017, subject to adjustment in accordance with the Modified
Following Business Day Convention

Fixed Amounts:

  

Fixed Rate Payer:

   Party B

Fixed Rate Payer

  

Payment Dates:

   The 13th of each Month, commencing on 13th September 2012 and ending on the
Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention

Fixed Rate:

   0.87000 per cent

Fixed Rate Day

  

Count Fraction:

   Actual/360

Floating Amounts:

  

Floating Rate Payer:

   Party A

Floating Rate Payer

  

Payment Dates:

   The 13th of each Month, commencing on 13th September 2012 and ending on the
Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention

 

LOGO [g548141img02.jpg]

 

2



--------------------------------------------------------------------------------

Floating Rate for initial

  

Calculation Period:

   to be determined

Floating Rate Option:

   USD-LIBOR-BBA

Designated Maturity:

   1 Month

Spread:

   None

Floating Rate Day

  

Count Fraction:

   Actual/360

Reset Dates:

   First day of each Calculation Period

Business Days:

   London and New York

Calculation Agent:

   Party A

Recording of Conversations:

Each party to this Transaction acknowledges and agrees to the recording of
conversations between trading and marketing personnel of the parties to this
Transaction whether by one or other or both of the parties or their agents.

Account Details:

As advised under separate cover with reference to this Confirmation, each party
shall provide appropriate payment instructions to the other party in writing and
such instructions shall be deemed to be incorporated into this Confirmation.

 

Offices:

       

The Office of Party A for this

Transaction is:

    

Charlotte - NC, United States

Please send reset notices to fax no. (+1) 866 218 8487

  

The Office of Party B for this

Transaction is:

     Clearwater - FL, United States   

 

LOGO [g548141img02.jpg]

 

3



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by returning via telecopier an executed copy of this
Confirmation in its entirety to the attention of Global FX and Derivative
Operations (fax no.(+1) 866 255 1444).

 

Bank of America, N.A.  

Accepted and confirmed as of the date first written:

Nicholas Financial, Inc.

 

  

/s/ Katherine A. Andrews

      Katherine A. Andrews       Managing Director, Sr. Group Operations Manager
  

 

Authorised Signatory     By:  

/s/ Ralph Finkenbrink

    Name:   Ralph Finkenbrink     Title:   SVP & CFO

Our Reference Number:                 60543429

 

LOGO [g548141img02.jpg]

 

4